[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION
After hearing, plaintiff's motion for deficiency judgment is granted. The court finds the fair market value of the two subject condominium units as of November 22, 1994 to be $37,500 for each unit. A deficiency judgment is entered in favor of the plaintiff and against the defendants Yankee Builders Partnership, Raymond W. Powell, Robert J. Markovic, Brian J. Sullivan, Craig Blanchard and Paul Hoffman on the first count for $28,291.52 together with interest at 10% per year from 11/22/94 until 4/18/95 and on the second count for $25,837.83 together with interest at 10% per year from 11/22/94 until 4/18/95. In addition, the court awards the plaintiff an additional appraiser's fee of $250 and additional attorneys' fees of $1,000.00.
VERTEFEUILLE, J.